Exhibit 10.5

 

LOGO [g30350comerica_logo.jpg]    Master Revolving Note   

Prime Referenced Rate

Maturity Date-Optional Advances (Business and Commercial Loans Only)

 

AMOUNT

 

$500,000

 

NOTE DATE

 

May 5, 2010

 

MATURITY DATE

 

April 1, 2012

On or before the Maturity Date set forth above, FOR VALUE RECEIVED, the
undersigned promise(s) to pay to the order of COMERICA BANK (herein called
“Bank”), at any office of the Bank in the State of Michigan, the principal sum
of FIVE HUNDRED THOUSAND DOLLARS ($500,000), or so much of said sum as has been
advanced and is then outstanding under this Note, together with interest thereon
at the Prime Referenced Rate plus the Applicable Margin.

This Note is a note under which advances, repayments and re-advances may be made
from time to time, subject to the terms and conditions of this Note; provided,
however, that Bank shall not be obligated to make any advance during the
continuance of a Default.

Accrued and unpaid interest on the unpaid principal balance outstanding
hereunder shall be payable monthly, in arrears, on the first Business Day of
each month, until maturity (whether as stated herein, by acceleration, or
otherwise). Interest accruing hereunder shall be computed on the basis of a year
of 360 days, and shall be assessed for the actual number of days elapsed, and in
such computation, effect shall be given to any change in the applicable interest
rate as a result of any change in the Prime Referenced Rate on the date of each
such change.

From and after the occurrence of any Default hereunder, and so long as any such
Default remains unremedied or uncured thereafter, the Indebtedness outstanding
under this Note shall bear interest at a per annum rate of three percent
(3%) above the otherwise applicable interest rate hereunder, which interest
shall be payable upon demand. In addition to the foregoing, a late payment
charge equal to five percent (5%) of each late payment hereunder may be charged
on any payment not received by Bank within ten (10) calendar days after the
payment due date therefor, but acceptance of payment of any such charge shall
not constitute a waiver of any Default hereunder.

In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law.

The amount and date of each advance hereunder, its applicable interest rate and
the amount and date of any repayment shall be noted on Bank’s records, which
records shall be conclusive evidence thereof, absent manifest error; provided,
however, any failure by Bank to make any such notation, or any error in any such
notation, shall not relieve the undersigned of its/their obligations to repay
Bank all amounts payable by the undersigned to Bank under or pursuant to this
Note, when due in accordance with the terms hereof.

In the event that any payment under this Note becomes due and payable on any day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and, to the extent applicable, interest shall continue
to accrue and be payable thereon during such extension at the rates set forth in
this Note.

All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.

The undersigned may prepay all or part of the outstanding balance of any
Indebtedness hereunder at any time without premium or penalty. Any prepayment
hereunder shall also be accompanied by the payment of all accrued and unpaid
interest on the amount so prepaid.

If the adoption after the date hereof, or any change after the date hereof in,
any applicable law, rule or regulation (whether domestic or foreign) of any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank with any request
or directive (whether or not having the force of law) made by any such
authority, central bank or comparable agency after the date hereof: (a) shall
subject Bank to any tax, duty or other charge with respect to this Note or any
Indebtedness hereunder, or shall change the basis of taxation of payments



--------------------------------------------------------------------------------

to Bank of the principal of or interest under this Note or any other amounts due
under this Note in respect thereof (except for changes in the rate of tax on the
overall net income of Bank imposed by the jurisdiction in which Bank’s principal
executive office is located); or (b) shall impose, modify or deem applicable any
reserve (including, without limitation, any imposed by the Board of Governors of
the Federal Reserve System), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by Bank, or
shall impose on Bank or the foreign exchange and interbank markets any other
condition affecting this Note or the Indebtedness hereunder; and the result of
any of the foregoing is to increase the cost to Bank of maintaining any part of
the Indebtedness hereunder or to reduce the amount of any sum received or
receivable by Bank under this Note by an amount deemed by the Bank to be
material, then the undersigned shall pay to Bank, within fifteen (15) days of
the undersigned’s receipt of written notice from Bank demanding such
compensation, such additional amount or amounts as will compensate Bank for such
increased cost or reduction. A certificate of Bank, prepared in good faith and
in reasonable detail by Bank and submitted by Bank to the undersigned, setting
forth the basis for determining such additional amount or amounts necessary to
compensate Bank shall be conclusive and binding for all purposes, absent
manifest error.

In the event that any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to Bank, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Indebtedness hereunder, and such increase has the effect of reducing the
rate of return on Bank’s (or such controlling corporation’s) capital as a
consequence of such obligations or the maintaining of such Indebtedness
hereunder to a level below that which Bank (or such controlling corporation)
could have achieved but for such circumstances (taking into consideration its
policies with respect to capital adequacy), then the undersigned shall pay to
Bank, within fifteen (15) days of the undersigned’s receipt of written notice
from Bank demanding such compensation, additional amounts as are sufficient to
compensate Bank (or such controlling corporation) for any increase in the amount
of capital and reduced rate of return which Bank reasonably determines to be
allocable to the existence of any obligations of the Bank hereunder or to
maintaining any Indebtedness hereunder. A certificate of Bank as to the amount
of such compensation, prepared in good faith and in reasonable detail by the
Bank and submitted by Bank to the undersigned, shall be conclusive and binding
for all purposes absent manifest error.

This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or absolute,
now existing or later arising, and however evidenced and whether incurred
voluntarily or involuntarily, known or unknown, or originally payable to the
Bank or to a third party and subsequently acquired by Bank including, without
limitation, any late charges; loan fees or charges; overdraft indebtedness;
costs incurred by Bank in establishing, determining, continuing or defending the
validity or priority of any security interest, pledge or other lien or in
pursuing any of its rights or remedies under any loan document (or otherwise) or
in connection with any proceeding involving the Bank as a result of any
financial accommodation to the undersigned (or any of them); and reasonable
costs and expenses of attorneys and paralegals, whether inside or outside
counsel is used, and whether any suit or other action is instituted, and to
court costs if suit or action is instituted, and whether any such fees, costs or
expenses are incurred at the trial court level or on appeal, in bankruptcy, in
administrative proceedings, in probate proceedings or otherwise (collectively
“Indebtedness”) are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any other collateral, rights and properties described in each and
every deed of trust, mortgage, security agreement, pledge, assignment and other
security or collateral agreement which has been, or will at any time(s) later
be, executed by any (or all) of the undersigned to or for the benefit of the
Bank (collectively “Collateral”). Notwithstanding the above, (i) to the extent
that any portion of the Indebtedness is a consumer loan, that portion shall not
be secured by any deed of trust or mortgage on or other security interest in any
of the undersigned’s principal dwelling or in any of the undersigned’s real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering California real property, that deed of trust or mortgage shall
not secure this Note or any other indebtedness of the undersigned (or any of
them), unless expressly provided to the contrary in another place, or (iii) if
the undersigned (or any of them) has (have) given or give(s) the Bank a deed of
trust or mortgage covering real property which, under Texas law, constitutes the
homestead of such person, that deed of trust or mortgage shall not secure this
Note or any other indebtedness of the undersigned (or any of them) unless
expressly provided to the contrary in another place.

 

2



--------------------------------------------------------------------------------

Upon the occurrence of any Default, the Bank may, at its option and without
prior notice to the undersigned (or any of them), declare any or all of the
Indebtedness to be immediately due and payable (notwithstanding any provisions
contained in the evidence of it to the contrary), sell or liquidate all or any
portion of the Collateral, set off against the Indebtedness any amounts owing by
the Bank to the undersigned (or any of them), charge interest at the default
rate provided in the document evidencing the relevant Indebtedness and exercise
any one or more of the rights and remedies granted to the Bank by any agreement
with the undersigned (or any of them) or given to it under applicable law.

The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned (or any of them) with the Bank for any and all sums due hereunder
when due; provided, however, that such authorization shall not affect any of the
undersigned’s obligation to pay to the Bank all amounts when due, whether or not
any such account balances that are maintained by the undersigned with the Bank
are insufficient to pay to the Bank any amounts when due, and to the extent that
are insufficient to pay to the Bank all such amounts, the undersigned shall
remain liable for any deficiencies until paid in full.

If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned’s respective heirs, personal representatives, successors and
assigns.

The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices, and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3-605 of the Michigan Uniform
Commercial Code and waive(s) all other suretyship defenses or right to
discharge. The undersigned agree(s) that the Bank has the right to sell, assign,
or grant participations or any interest in, any or all of the Indebtedness, and
that, in connection with this right, but without limiting its ability to make
other disclosures to the full extent allowable, the Bank may disclose all
documents and information which the Bank now or later has relating to the
undersigned or the Indebtedness. The undersigned agree(s) that the Bank may
provide information relating to this Note or relating to the undersigned to the
Bank’s parent, affiliates, subsidiaries and service providers.

The undersigned agree(s) to reimburse Bank, or any other holder or owner of this
Note, for any and all costs and expenses (including, without limit, court costs,
legal expenses and reasonable attorneys’ fees, whether inside or outside counsel
is used, whether or not suit is instituted, and, if suit is instituted, whether
at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or the Indebtedness or incurred in any other matter or
proceeding relating to this Note or the Indebtedness.

The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word “undersigned” means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF MICHIGAN, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

For the purposes of this Note, the following terms have the following meanings:

“Applicable Margin” means one and one-half percent (1.50%) per annum.

“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan, and, in respect of notices and determinations relating to the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.

 

3



--------------------------------------------------------------------------------

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the quotient of the following:

 

(a) for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or, in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Bank is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter
as practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the principal amount of the Indebtedness hereunder and for
a period of one (1) month;

divided by

 

(b) 1.00 minus the maximum rate (expressed as a decimal) on such day at which
Bank is required to maintain reserves on “Euro-currency Liabilities” as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

“Default” shall mean any Event of Default by the undersigned under the Loan
Agreement.

“Loan Agreement” shall mean the Second Amended and Restated Credit Agreement
between the undersigned, Manitex, Inc. and Bank dated April 11, 2007, as
amended.

“Prime Rate” means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.

“Prime Referenced Rate” means, for any day, a per annum interest rate which is
equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.

No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.

THE MAXIMUM INTEREST RATE SHALL NOT EXCEED 25% PER ANNUM OR THE HIGHEST
APPLICABLE USURY CEILING, WHICHEVER IS LESS.

THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

 

MANITEX INTERNATIONAL, INC. By:  

/s/ David H. Gransee

  SIGNATURE OF Its:  

VP & CFO

  TITLE

 

4



--------------------------------------------------------------------------------

7402 W. 100th Place   Bridgeview   Illinois   60455 STREET ADDRESS  
            CITY   STATE   ZIP

 

For Bank Use Only

LOAN OFFICER INITIALS

JQG

  

LOAN GROUP NAME

MMB – West Oakland

   BASE RATE INDEX   

OBLIGOR NAME

Manitex International, Inc.

LOAN OFFICER ID. NO.   

LOAN GROUP NO.

90625

  

OBLIGOR NO.

9087243738

   NOTE NO.               

AMOUNT

$500,000

 

5